Citation Nr: 0713823	
Decision Date: 05/10/07    Archive Date: 05/25/07

DOCKET NO.  05-07 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than October 17, 
2003 for service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty in the United States Army 
from July 1964 to July 1967.

The remote procedural history of this case will be discussed 
in connection with the Board's analysis, below.

This appeal arose from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO) which granted service connection 
for tinnitus and assigned an effective date of October 17, 
2003 therefor. 


FINDINGS OF FACT

1.  The veteran initially filed a claim of entitlement to 
service connection for  
tinnitus on September 25, 1970, which was not immediately 
acted upon by the RO. 

2.  The RO ultimately granted service connection for tinnitus 
in a May 2004 rating decision, effective October 17, 2003.


CONCLUSION OF LAW

The criteria for an effective date of September 25, 1970 for 
the grant of service connection for tinnitus have been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an effective date earlier than the 
currently assigned October 17, 2003 for service connection 
for tinnitus.  In essence, he contends that he initially 
filed a claim of entitlement to service connection for 
tinnitus in September 1970, which was not acted upon by VA 
until the May 2004 RO decision which forms the basis for this 
appeal. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issue on appeal.  



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.

In this case, although the veteran received VCAA notice in 
November 2003 as to the issue of service connection for 
tinnitus, he did not receive specific notice as to the issue 
on appeal, entitlement to an earlier effective date.  In 
light of the grant of the benefit sought, such error is 
harmless.  Moreover, it is clear from the veteran's 
communications that he is cognizant as to what is required of 
him and of VA.  
He has been ably represented by his service organization, 
which has provided cogent argument on his behalf.  In 
addition, the outcome of this earlier effective date claim 
hinges on material which has been in the file for many years.  
No amount of notice could possibly change the outcome of the 
case.

For these reasons, the Board finds that a remand for VCAA 
notice would be an exercise in futility. 

 The Board also notes that general due process concerns have 
been satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran was provided with ample 
opportunity to submit evidence and argument in support of his 
claim.  He has not indicated that he desired a hearing before 
the Board.

The Board will therefore proceed to a decision on the merits.



Pertinent Law and Regulations

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  See 
38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2006).
  
With respect to claims of entitlement to service connection, 
the effective date is the date of receipt of the claim or the 
date entitlement arose, whichever is later.  If a claim is 
filed within one year after separation from service, service 
connection will be effective as of the day after separation.  
See 38 C.F.R. § 3.400(b)(2) (2006). 

Claims

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
VA.  See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 
3.151(a) (2006).  The term "claim" or "application" means a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (2006).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran which may 
be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 511(b)(2) (West 2002); 38 C.F.R. §§ 3.1(p), 
3.155(a) (2006); Servello v. Derwinski, 3 Vet. App. 196, 198-
200 (1992).



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

Factual background

The Board believes that a brief recapitulation of the 
procedural history of this case will aid in an understanding 
of its decision.

As was alluded to in the Introduction, the veteran left 
military service on July 1, 1967.  His military occupational 
specialty (MOS) was light weapons infantryman.

On September 25, 1970 the veteran submitted to the RO a 
statement in support of claim [VA Form 21-4138] which 
contained the following language:

. . . I would like to establish a service connected 
disability also for hearing.  I am submitting a medical 
statement which is attached as proof of the disability.

The disability occurred around March of 1967 in the 
Dominican Republic when I was the gunner on a 81 mm 
mortar.  At the time I experienced ringing in the ears.

In connection with the statement the veteran submitted an 
audiogram which did not mention tinnitus.  However, he 
thereafter submitted an Attending Physician's Report dated 
May 28, 1971 which included the statement "ears ring after 
noise exposure".

The RO treated the veteran's presentation as a claim for 
hearing loss.  Service connection for high frequency hearing 
loss was granted in an April 1971 rating decision.  Nothing 
was mentioned by the RO about tinnitus, either at that time, 
after receipt of the May 1971 Attending Physician's Report, 
or thereafter.

On October 17, 2003 the veteran through his accredited 
representative filed with the RO a claim for service 
connection for tinnitus.  In the May 2004 rating decision 
which forms the basis for this appeal, service connection was 
granted for tinnitus, effective October 17, 2003.  
   
Discussion

The veteran seeks an earlier effective date for service 
connection for tinnitus.  
He and his service organization have suggested a number of 
possible effective dates, the earliest of which is September 
25, 1970.  Neither the veteran or his 
representative have contended that an earlier claim exists, 
and a review of the record fails to disclose any such.  See 
Servello, supra.

With respect to the September 25, 1970 communication from the 
veteran, the Board believes that it in fact constitutes a 
claim for service connection for tinnitus as well as hearing 
loss.  Although the term "tinnitus" was not employed, this 
is not necessary.  The veteran used the term "ringing in the 
ears", which clearly denotes tinnitus.  A reasonable reading 
of the veteran's communication would be that he was seeking 
entitlement to service connection for both hearing loss and 
tinnitus.  Moreover, at the time the RO knew, or should have 
been aware of, the veteran's MOS, light weapons infantryman.  
Finally, the Attending Physician's Report of May 1971 again 
served to at least establish the possible presence of 
tinnitus.

Based on the above factual background, the Board concludes 
that the veteran filed a claim of entitlement to service 
connection for tinnitus on September 25, 1970, which was not 
acted upon by the RO until its May 2004 decision granting 
service connection.  Since the September 1970 claim was filed 
over one year after the veteran left military service in July 
1967, service connection cannot be granted as of the day 
after the veteran left military service, or any date earlier 
than September 25, 1970.  See 38 C.F.R. § 3.400(b) (2006). 

In summary, for these reasons, the Board finds that the 
proper effective date of entitlement to service connection 
for tinnitus is September 25, 1970.  The appeal is 
accordingly allowed. 

Additional comments

It appears to some extent that the veteran is contending that 
because his tinnitus existed continually after service, he 
should be compensated therefor.  This amounts to an argument 
couched in equity.  However, the Board is bound by the law 
and is without authority to grant benefits on an equitable 
basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  The Board further 
observes that "no equities, no matter how compelling, can 
create a right to payment out of the United States Treasury 
which has not been provided for by Congress."  Smith (Edward 
F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing 
Office of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990)].  

The Board does not necessarily dispute that the veteran may 
have experienced symptoms of tinnitus prior to the effective 
date of service connection which has been assigned above.  
However, the Board is obligated to apply the law as Congress 
has created it.  The law does not support the assignment of 
an effective date prior to
September 25, 1970.

Additionally, the issue before the Board is limited to the 
effective date of the veteran's entitlement to service 
connection.  The Board cannot assign disability ratings at 
first instance.  The assignment of a disability rating for 
the period between September 25, 1970 and October 17, 2003 is 
therefore referred to the RO for appropriate action.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In that regard, as was noted by the veteran's representative 
in his March 2005 written argument, it appears a compensable 
evaluation for tinnitus incurred by acoustic trauma, as is 
the case here, was not available until March 18, 1976.  
See 41 Fed. Reg. 11298 (1976).  See 38 C.F.R. §§ 3.114(a), 
3.400(p) (2006).     


ORDER

An earlier effective date for tinnitus,  September 25, 1970, 
is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


